REVISED INCENTIVE COMPENSATION
AND BONUS AGREEMENT






This Revised Incentive Compensation and Bonus Agreement is dated as of the 30th
day of December, 2011, between FBL Financial Group, Inc., an Iowa corporation
(“FBL”), and James E. Hohmann (“Employee”).


1.    Background.


(a) Bonus Award. In 2010, in accord with the compensation structure offered to
Employee upon his hiring as Chief Executive Officer, he received a bonus grant
of performance based restricted stock pursuant to a Bonus Restricted Stock
Agreement. This grant was to be 250,000 shares, with the shares issued in any
year limited by the $3,000,000 grant value limit contained in FBL's 2006 Class A
Common Stock Compensation Plan. 102,092 bonus shares were granted in 2010 and
65,359 bonus shares were granted in 2011. The performance goal was to increase
the book value of FBL by at least 60% over five years for forfeiture
restrictions on at least 50% of the shares to lapse, with 65% growth resulting
in 100% lapse of forfeiture restrictions.


(b) Corporate Event. In the fourth quarter of 2011 an agreement was reached to
sell FBL's subsidiary, EquiTrust Life Insurance Company. While the transaction
is beneficial to FBL's long term profitability, a balance sheet loss will be
recognized on the sale, making the book value performance goal as originally set
for the Bonus Restricted Stock Agreement to be unattainable.


(c) Cash Payouts. In addition, in the fourth quarter of 2011 FBL's Management
Development and Compensation Committee of the Board of Directors (the
“Committee”) determined to reduce stock dilution to existing shareholders by
revising long term incentives from being paid in shares of common stock to being
settled for cash.


(d) Condition Precedent. This Agreement is subject in all respects to the
closing of the sale of EquiTrust Life Insurance Company and will be of no force
and effect unless and until said closing occurs.


2.    Cancellation of prior awards.
        
(a) Employee agrees that the Bonus Restricted Grant Agreement dated February 17,
2010 and the awards under it of 102,092 shares in 2010 and 65,359 shares in 2011
are hereby cancelled and of no further effect, and that the book entries
reflecting the referenced awards of shares shall be reversed and nullified.


(b) Employee agrees that all of said shares at this date remain subject to
forfeiture restrictions, and that Employee has no claim or right to the shares.


3.    Award.


(a)    Transaction Cash Bonus. Pursuant to the terms and restrictions of this
Agreement, FBL hereby grants to Employee a cash bonus of $1,500,000; payable
only in accordance with the terms hereof, in recognition of Employee's
achievement of beneficial results for FBL in the sale of EquiTrust Life
Insurance Company.


(b)    Interest on Awards. In recognition of the deferred payout of the awards
hereunder, FBL will accrue and add to the outstanding balance of the award
interest at the then current rate of the flexible premium deferred annuity
“Asset Builder” issued by Farm Bureau Life Insurance Company.


(c)    Policy Incorporated. Employee acknowledges receipt of a copy of Exhibit
A, the Impact of Restatement of Financial Statements Upon Awards Policy
(“Clawback Policy”) adopted by the Committee and agrees that this Transaction
Bonus Award shall be subject to all of the terms and conditions set forth in the
Clawback Policy, including future amendments thereto, if any, which Clawback
Policy is incorporated herein by reference as part of this Agreement.


4.    Award Accepted. Employee hereby accepts the Transaction Bonus Award and
agrees with respect thereto as follows:






--------------------------------------------------------------------------------


(a)    Periodic Payment Provisions. The Transaction Bonus Award shall be payable
on December 20, 2011; provided, however, that the intention of the Committee is
that payments of the Transaction Bonus Award hereunder will not result in loss
of deduction to FBL under Internal Revenue Code Section 162(m). Each year,
beginning in 2011, FBL will pay to Employee pursuant to this Agreement no later
than December 20 of such year as much of the Transaction Bonus Award that
remains unpaid and accrued interest thereon as will not exceed $1,000,000 after
subtracting all compensation received by Employee in such year which is not
within the definition of performance based compensation under Section 162(m).
Any amount in excess of such payment shall be further deferred and paid in
accordance with Section 1.409A-2(b)(7)(i).


(b)    Payment in Full. Should the provisions of Section 162(m) no longer
restrict corporate tax deductibility because Employee is no longer a “covered
employee” as defined in Section 162(m), the remaining balance of the award and
accrued interest shall be payable promptly. Upon Employee's separation from
service payment of the remaining balance of the award and accrued interest shall
be made before the later of the last day of the taxable year or the 15th day of
the third month following the Employee's separation from service, unless
Employee is a specified employee for purposes of the rules under Section
1.409A-3(i)(2) in which case payment shall be made on a date that is at least
six months after separation from service. Payments made or deemed made on the
Employee's separation from service will be delayed as required by Section
409A(a)(2)(B).


5.    Withholding of Tax. To the extent that the receipt of the cash payments
hereunder results in compensation income to Employee for federal or state income
tax purposes, FBL is authorized to withhold from any cash remuneration payable
to Employee any tax required to be withheld by reason of such compensation
income.


6.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of FBL as long as Employee remains an
employee of either FBL, any successor corporation or a parent or subsidiary
corporation (as defined in section 424 of the Code) of FBL or any successor
corporation. Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, based upon and limited by Treasury
Regulations interpreting Section 409A in the event of separation from service,
and its determination shall be final.


7.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to FBL and all persons lawfully claiming under
Employee.


8.    Section 409A. The parties intend that any amounts payable hereunder comply
with or are exempt from Section 409A of the Internal Revenue Code (“Section
409A”) (including under Treasury Regulations Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exceptions under subparagraph (iii) and subparagraph (v)(D)) and other
applicable provisions of Treasury Regulation Sections 1.409A-1 through A-6). For
purposes of Section 409A, each of the payments that may be made under this
Agreement shall be deemed to be a separate payment for purposes of Section 409A.
This Agreement shall be administered, interpreted and construed in a manner that
does not result in the imposition of additional taxes, penalties or interest
under Section 409A. FBL and Employee agree to negotiate in good faith to make
amendments to the Agreement, as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes, penalties or interest under Section
409A. Notwithstanding the foregoing, FBL does not guarantee any particular tax
effect, and neither FBL nor any of its affiliates shall have any obligation to
indemnify or otherwise hold Employee (or any beneficiary) harmless from any or
all of such taxes, penalties or interest.


9.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Iowa.


IN WITNESS WHEREOF, FBL has caused this Agreement to be duly executed by an
officer thereunto duly authorized, and Employee has executed this Agreement,
with an effective date of December 30, 2011.




FBL FINANCIAL GROUP, INC.


/s/ CRAIG D. HILL    
By:____________________________
Craig D. Hill, Chairman of the Board                    
                                
/s/ JAMES E. HOHMANN    
_______________________________
James E. Hohmann, “Employee”


--------------------------------------------------------------------------------


Exhibit A


Policy: Impact of Restatement of Financial Statements Upon Awards. (Adopted by
Management Development and Compensation Committee December 2006.)


If any of the Company's financial statements are restated because of errors,
omissions or fraud, the Committee may (in its sole discretion, but acting in
good faith) direct that the Company recover all or a portion of awards of
bonuses, and grants of options and restricted stock options (together, “awards”)
with respect to any fiscal year of the Company the financial results of which
are negatively affected by such restatement. Recoveries may be made from all
officers in the Section 16 reporting group regardless of fault, and from any
other persons whom the Committee believes were involved in misconduct causing
the required restatement (together, “Participants”). Misconduct involves more
than mere negligent job performance. The amount to be recovered from the
Participant shall be the amount by which awards exceeded the amount that would
have been payable to the Participant had the financial statements been initially
filed as restated, or any greater or lesser amount (including, but not limited
to, the entire award) that the Committee shall determine. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the Participant under any compensatory
plan, program or arrangement maintained by the Company or any of its affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company's otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
Provisions reflecting this policy shall be placed in all award grant instruments
delivered to Participants.


